In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Maltese, J.), dated November 2, 2001, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs demonstrated their entitlement to judgment as a matter of law by establishing that the defendant violated Vehicle and Traffic Law § 1141 when she made a left turn directly into the path of a vehicle driven by the plaintiff Vincenzo Russo. The defendant was negligent in failing to see that which, under the circumstances, she should have seen, and in crossing into the plaintiffs’ lane of traffic when it was hazardous to do so (see Agin v Rehfeldt, 284 AD2d 352, 353; Stiles v County of Dutchess, 278 AD2d 304, 305; Pryor v Reichert, 265 AD2d 470, 470). Russo, who had the right-of-way, was entitled to anticipate that the defendant would obey the traffic laws which required her to yield (see Cenovski v Lee, 266 AD2d 424). The record does not support the defendant’s contention that issues of fact exist as to whether Russo was negligent in some manner in the operation of his vehicle (see Agin v Rehfeldt, supra; Welch v Norman, 282 AD2d 448; Cenovski v Lee, supra; Gravina v Wakschal, 255 AD2d 291). Accordingly, the Supreme Court properly granted the plaintiffs’ motion for summary judgment on the issue of liability. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.